



COURT OF APPEAL FOR ONTARIO

CITATION: Jones (Re), 2014 ONCA 311

DATE: 20140417

DOCKET: C57208

Laskin, Goudge and Hourigan JJ.A.

IN THE MATTER OF: JOANNE JONES

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joanne Jones, appearing in person

Anita Szigeti,
amicus curiae

Lorna Bolton, for the Crown

Melanie de Wit, for the Ontario Shores for Mental
    Sciences

Heard: April 17, 2014

On appeal against the disposition of the Ontario Review
    Board dated, May 16, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Ms. Jones asks for an absolute discharge.  The Board found that Ms.
    Jones is a significant risk to the safety of the public.  In our view the
    evidence supports that finding.  Accordingly Ms. Jones is not entitled to an
    absolute discharge.

[2]

Amicus
makes two submissions: first the Board did not explain
    why Ms. Jones should be detained on the secure unit rather than on the general
    unit; and second the Board did not address why a hybrid order was
    inappropriate.

[3]

Reading the reasons as a whole, we think it is evident why the Board did
    not order Ms. Jones be detained on the general unit.  They were concerned about
    her risk of going AWOL, her assaultive behaviour, and the ability to manage her
    on the general unit.  There was evidence to support these concerns and
    therefore we are not persuaded that the Boards disposition was unreasonable.

[4]

Although the Board did not address the possibility of a hybrid order in
    its reasons, we expect the Board did not make such an order because it wanted
    to maintain oversight over Ms. Jones.  That was a reasonable position for the
    Board to take.

[5]

Finally we note that Ms. Jones annual review is imminent.  The Board will
    therefore have the advantage of an updated medical and risk assessment for Ms.
    Jones.

[6]

The appeal is dismissed.


